Citation Nr: 1703563	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-14 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of rubella/measles.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active military service from March 1979 to March 1983.

These matters are on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

In a May 2016 statement, the Veteran indicated that VA medical records from the Seattle, Washington and Decatur, Georgia VA Medical Centers (VAMCs) were not considered with regard to her claim for service connection for a back disability.  A review of the both VBMS and VVA shows that what appears to be only a small portion of the Seattle VAMC records have been obtained and that records from the Decatur VAMC have not been associated with the claims file.

As the record before the Board is incomplete as to both issues on appeal, on remand, the AOJ must ensure that all evidence considered in adjudication of her appeal is associated with the VBMS/VVA file.

The Board notes that the Veteran was afforded a VA back examination in May 2011, at which time the examiner diagnosed a low back condition with pain and lumbago and opined that the back disability was not related to the Veteran's service.  In this regard, if additional VA treatment records pertinent to the Veteran's back disability claim are obtained, an addendum opinion should be requested to determine the nature and etiology of any diagnosed back disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of the Veteran's VA treatment records dated from March 1983 to the present, to specifically include records from the Seattle VAMC dated from October 1984 to 2005, from the Decatur VAMC dated from 2005 to 2006, and from the Hampton, Virginia VAMC from 2006 to the present.  All records and/or responses received should be associated with, and accurately reflected in, the VBMS/VVA file.

2.  Following completion of the above, provide the claims file to the physician who examined the Veteran in May 2011.  If this examiner is unavailable, provide the claims file to another suitable qualified examiner for a new examination and response to the requested opinions.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.  The examiner is asked to provide an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed back disability, had its onset in or is otherwise etiologically-related to the Veteran's active duty service? 

Is it at least as likely as not (50 percent or greater probability) that any diagnosed back disability is proximately due to, the result of or aggravated by (increased in severity beyond the natural progress of the disorder) the service-connected left foot or right ankle disabilities.

The report of examination should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

